Opinion by
Orlady, J.,
The plaintiff brought suit on a written contract, and after formal pleadings, the parties waived a trial by jury and the cause was determined.by a judge of the Municipal Court, who found for the plaintiff the full amount of *66Ms claim. Tbe assignments allege error' in refusing to grant a new trial because of the exclusion of “evidence offered by tbe defendant to prove antecedent and^ contemporaneous oral statements and promises explaining tbe circumstances and conditions leading up to tbe written stipulations.”
Tbe defendants’ answer admits tbe execution of tbe writing as attached- to tbe plaintiff’s statement, but does not allege in any manner that the conditions and stipulations wbicb they regard as controlling, were omitted from tbe writing by any fraud, or that there was any accident or mistake in drawing up or signing their written offer to employ tbe plaintiff, or that it was executed on tbe faith of such promises.
Tbe defendants contented themselves with defending without any averment of fraud or mistake, and in not including in tbe writing tbe alleged conditions. This does not meet the exigency of tbe rule that tbe parties affected by tbe alleged omissions should have distinct notice of the ground upon wbicb tbe purposed reformation is asked, so be might come prepared to meet it, such an averment is indispensable, as shown by many authorities : Hunter v. McHose, 100 Pa. 38.
Tbe meaning of tbe parties is conclusively presumed to have been set forth in its written words, and as they speak for themselves, their meaning was for tbe trial judge. With no averment in tbe affidavit of defense, and with no offer at tbe trial to prove that there was fraud, accident or mistake in tbe execution of tbe agreement, its plain terms were not tobe radically changed by parol: Wodock v. Robinson, 148 Pa. 503; Crelier v. Mackey, 243 Pa. 363; General Motors Truck Co. v. Philadelphia Paving Co., 248 Pa. 499.
Tbe judgment is affirmed.